DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Yoon et al. (US Patent Application Publication No. 2018/0275749) and Rogers (US Patent Application Publication No. 2019/0340816) combination fail to disclose or suggest one or more of the features of the independent claims 1 and 20.
In summary, Yoon discloses the mobile terminal can determine whether the object responding to the external device is an object controllable through an AR control mode and a camera configured to capture an object of a user and capture an image within an angle of view, and a controller, wherein the display unit is disposed toward eyes of the user wearing the mobile terminal.
Rogers teaches the virtual reality environment in the form of a system update box that includes a plurality of confirmation buttons. The user be able to select the "Yes" confirmation button to confirm an update to the system by inputting an input into a virtual reality input device. The result of selecting the "Yes" confirmation button, which cause the display of input fields and which the user select by pointing the pointer at a desired location and inputting an input into a virtual reality input device.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claim 20.
Specifically, the prior arts fail to teach an information processing apparatus comprising: a processor configured to: control a device that disposes a virtual image in real space; and dispose, in a case where the device disposes the virtual image in front of a physical display device with an external terminal including the physical display device connected to the information processing apparatus, a button for requesting an operation of the external terminal as the virtual image, wherein the processor is configured to move the virtual image from the front of the physical display device to a different location in accordance with a line of sight of a wearer of the device when the wearer changes the line of sight to be away from the physical display device. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-19 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171